DETAILED ACTION
	This is a Non-final Office Action on the merits for application 17/056,008.
Claims 1-4 are pending. 
Claims 1-4 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: line 10 of claim 1 defines “in the insides of the openings,” which is recommended to define --in [[the]] insides of the openings-- since such insides have not been previously defined within the claims and thus need to be properly introduced. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines “both side surfaces thereof” in lines 2-3, which renders the claimed invention indefinite since one of ordinary skill in the art would not know what element “thereof” is referring back to, such as the deck panel, the plate shape, or the first direction and if the deck panel or plate shape is being referred to, which of the four sides the “side surfaces” refers to. For examining purposes and in light of the specification and drawings, “both side surfaces thereof” is considered to refer to the side surfaces of the deck panel along the first direction, where it is recommended to define --both side surfaces of the deck panel in the first direction of the hexahedral body of the hexahedral body-- to clarify such limitations. 
Lines 10-12 of claim 1 define “in which the clip insertion grooves communicated with the clip through-holes are formed in the top surface thereof to be recessed inward,” which render the claimed invention indefinite since one of ordinary skill in the art would not know what scope is attempted to be defined with such limitations. The clip insertion grooves are formed within the deck panel and thus one of ordinary skill in the art would not know how such grooves are to communicate with the clip through-holes when it is the clip parts that extend through the clip through-holes that are to communicate with the clip insertion grooves of the panel. It is thus recommended to define such limitations as --clip fixing parts formed in [[the]] insides of the openings, the clip fixing parts comprising recessed inward of the clip fixing parts and communicating with the clip through-holes [[are]] formed in the top surface of the hexahedral body-- in order to properly define and introduce the clip insertion grooves of the clip fixing parts, as done at reference #3121 of the specification.
Claim 1 later goes on to define “clip insertion groove(s)” in lines 13, 17, 21, 26, which also render the claimed invention indefinite since, as explained above, two separate clip insertion grooves have been defined, one with respect to the deck panel and the other with respect to the clip fixing parts and one of ordinary skill in the art would not know which grooves are being referred back to. For examining purposes and in light of the specification and drawings, it is recommended to define --the clip insertion groove(s) of the clip fixing parts-- in such instances in order to clarify which grooves are being referred back to. 
Line 14 of claim 1 defines “to the outside,” which renders the claimed invention indefinite since such an outside has not been previously defined, and thus lacks antecedent basis, and one of ordinary skill in the art would not know what such an element is to be outside of. For examining purposes and in light of the specification and drawings, it is recommended to define --to [[the]] an outside of the openings
Throughout claim 1, Applicant makes reference to “the clip fixing part,” or “the clip insertion groove,” or “the clip part,” or “the clip through-hole,” or “the cover part” when a plurality of each of such elements have been defined and thus one of ordinary skill in the art would not know whether such limitations refer to only a single one of such a group or to each of such elements within the group. For examining purposes and in light of the specification and drawings, it is recommended to refer to such elements as “each” or as “a respective” element to properly refer back to each of the plurality of such elements. Claims 2-4 include similar limitations and are similarly rejected and interpreted as explained above.
Lines 19-21 define “each of the clip fixing parts is formed such that a clip fixing projection inserted into the clip part to prevent the clip part from being separated protrudes from an inner surface of the clip insertion groove,” which appears to be a machine translation of the claim limitations of the parent application and thus render the claimed invention indefinite since the wording is confusing as to what exactly is being defined in such an instance. It is thus recommended to define --each of the clip fixing parts is formed such that a clip fixing projection protrudes from an inner surface of a respective clip insertion groove of the clip fixing parts and is inserted into [[the]] a respective clip part to prevent the respective clip part from being separated respective clip insertion groove of the clip fixing parts-- in order to clarify that the clip fixing projection is part of the clip fixing parts and protrudes therefrom in order to prevent removal of the clip part.
Line 36 of claim 1 defines “the other side step,” which lacks antecedent basis and renders the claimed invention indefinite since the main member has not been previously 
As a note, claims 2-4 are rendered indefinite for their dependencies upon independent claim 1.
Line 2 of claim 3 defines “a metal plate having a constant,” which is an incomplete clause that renders the claimed invention indefinite since one of ordinary skill in the art would not know what characteristic of the metal plate is constant. For examining purposes and in light of the specification and drawings, the width of the of the metal plate is considered constant.
The last two lines of claim 4 define “wherein the impact absorbing member is configured such that the insertion groove, through which the protruding member is inserted, is recessed inward,” which renders the claimed invention indefinite since multiple impact absorbing members are defined and one would not know what member is being referred back to and also one of ordinary skill in the art would not know what element the insertion groove is part of or recessed inward with respect to due to the wording of the claim. For examining purposes, it is recommended to define --wherein [[the]] each impact absorbing member is configured such that [[the]] an insertion groove of each impact absorbing member, through which [[the]] a respective protruding member is inserted, is recessed inward in each impact absorbing member.--.
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
For compact prosecution purposes, the Examiner has provided proposed claim amendments below to place the application in condition for allowance.
Amend claim 1 to define --A deck assembly comprising: a deck panel having a plate shape extending in a first direction and having a clip insertion groove recessed from each of both side surfaces of the deck panel in the first direction 
wherein the quick clip module comprises: a base part comprising a hexahedral body extending in the second direction, in which a plurality of multi-stepped openings pass through a side surface of the hexahedral body of the hexahedral body , the clip fixing parts comprising recessed inward of the clip fixing parts and communicating with the clip through-holes [[are]] formed in the top surface of the hexahedral body; and
clip parts disposed in the clip insertion grooves of the clip fixing parts and the clip through-holes and each having a portion protruding to [[the]] an outside of the openings,
each clip part is inserted,
wherein each of the clip insertion grooves of the clip fixing parts is formed over a top surface and an upper side surface of [[the]] a respective clip fixing part, and
each of the clip fixing parts is formed such that a clip fixing projection protrudes from an inner surface of a respective clip insertion groove of the clip fixing parts and is inserted into [[the]] a respective clip part to prevent the respective clip part from being separated respective clip insertion groove of the clip fixing parts,
wherein the quick clip module further comprises: an inverse L-shaped support part formed on the top surface of the body in one-to-one correspondence to the clip through-holes and being caught by the lower support; and
a cover part coupled to each of the openings in a separable manner and covering a portion of the clip through-holes and the clip insertion grooves of the clip fixing parts to prevent the clip parts from being separated when coupled to the openings,
wherein [[the]] each cover part comprises:
a main member having a rectangular plate shape, made of an elastic material, and inserted into [[the]] a respective opening;
a first fixing member having a triangular column shape, in which a side edge thereof is cut away, coupled to one surface of the main member so as to be adjacent to one end of the main member, and caught by one side step of the respective opening; and
a second end of the main member, and caught by a second side step of the respective opening,
wherein the first fixing member and the second fixing member are disposed on one straight line to protrude to the outside of the respective opening in opposite directions from each other, and are formed of a material that is harder than the main member; and
wherein the clip fixing parts [[has]] have the same height as the openings and [[has]] have a hexahedral shape having a longitudinal cross-sectional area less than a smallest longitudinal cross-sectional area of the openings.--.
Amend claim 2 to define --The deck assembly of claim 1, wherein [[the]] each cover part further comprises a third fixing member integrated with the top surface of the main member and passing through [[the]] a respective clip through-hole to protrude to the outside of the body.--.
Amend claim 3 to define --The deck assembly of claim 1, wherein [[the]] each clip part comprises:
a U-shaped main body formed by bending a metal plate having a constant width;
a first extension member bent inward from one end of the main body to extend and having a plurality of bent sections and a curved section bent in an arch shape; and
a second extension member bent inward from the other end of the main body to extend and having a plurality of bent sections and a curved section bent in an arch shape;

Amend claim 4 to define --The deck assembly of claim 1, wherein the base part further comprises:
a protruding member protruding from the top surface of the body between each pair of support parts, and
an impact absorbing member coupled to [[the]] each protruding member and made of an elastic material,
wherein [[the]] each impact absorbing member is configured such that [[the]] an insertion groove of each impact absorbing member, through which [[the]] a respective protruding member is inserted, is recessed inward in each impact absorbing member.--.

The following is a statement of reasons for the indication of allowable subject matter: 
The closest invention to that as presently claimed is Applicant’s own invention disclosed in KR101914065. Such an invention discloses deck panels #10, a lower support #20 for supporting the panels and a clip module #30 for securing the panels to the support. The clip module #30 is integrally formed so as to comprise of a body #35 that extends parallel to and attached to a side of the support and a top surface comprises of an attachment element #36 configured to engage the side grooves of the deck panels. The presently claimed invention discloses such elements as being .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635